DETAILED ACTION

	
	The Amendment filed Jan. 7, 2021 has been entered. Claims 20, 22-26, and 29-54 are pending. Claim 20 has been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 is indefinite as it recites “wherein the calcium carbonate is derived from one or more of…,wherein the precipitated calcium carbonate comprises one or more…, and wherein the amount of the injected solution of calcium carbonate….”.
It is unclear is the calcium carbonate recited in claim 54 refers to precipitated calcium carbonate, or if it can be another form recited in claim 20. The claims have not positively recited that the calcium carbonate is precipitated calcium carbonate, however, 

 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 20, 22-26, 29-35 and 39-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaudinot et al. (US Patent No. 7,374,694 B2; May 20, 2008; already made of record) in view of Maree (US Patent No. 6,863,819 B2; March 8, 2005). 
Regarding claims 20 and 22-26, Gaudinot discloses a process treating water comprising:
 providing feed water, 
providing an aqueous solution of an inorganic base, i.e. lime, comprising dissolved calcium carbonate and reaction species, the aqueous solution prepared by introducing lime in carbon dioxide acidified water, and 
combining the feed water and aqueous solution (Figures 1 and 2; col 3 lines 35-65). 
As the feed water is combined with the aqueous solution, the two are separate from each other. Gaudinot further discloses that a separate feed water line can be added to the aqueous solution (see Figure 2; col 2 lines 15-30). 
Gaudinot discloses that step (b) is prepared by preparing an aqueous suspension of lime and introducing a carbon dioxide generating compound (Abstract, see Figures, col 2 lines 35-65).

Maree discloses a water treatment method that uses ground calcium carbonate obtained from limestone (col 3 lines 35-45). Maree discloses that the calcium carbonate neutralizes the raw water (col 1 lines 1-20). It would have been obvious to use ground calcium carbonate in the aqueous solution in the method of Gaudinot as Maree discloses that calcium carbonate is suitable to treating raw water and therefore adding calcium carbonated as taught by Maree to the raw water of Gaudinot would yield the predictable result of aiding in effectively treating the raw feed water of Gaudinot.
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Gaudinot in view of Maree teach that ground calcium carbonate is used.
Gaudinot and Maree disclose the process as described above, but fails to teach that the calcium carbonate has a particle size of 0.1 to 100 micrometers. Maree, however, discloses that it is in ground form, which necessarily has a small particle size. It would have been obvious to one of ordinary skill in the art to vary the particle size of calcium carbonate. A smaller particle size would dissolve faster in the aqueous solution compared to a larger particle size. Further, as Marlee discloses that the calcium carbonate is obtained by grinding limestone, one of ordinary skill in the art can easily adjust the grinding conditions to result in a desired particle size.  
Gaudinot in view of Maree disclose the use of a calcium carbonate solution to remineralize water, and Gaudinot further discloses that the aqueous solution can have a alkalinity concentration of 270 mg/L (col 4 lines 4-55), or 0.27 g/L, thus falling within the claimed range. Therefore, as the lime of Gaudinot is substituted with the calcium 
With respect to claims 22 and 23 and the concentration of calcium carbonate in the aqueous solution being higher than 0.3 g/L in claim 22 and 0.5 g/L in claim 23, it would have been obvious to one of ordinary skill in the art to vary amount of calcium carbonate needed depending on the desired treatment of the raw water, such as targeted pH. Maree discloses that calcium carbonate neutralizes raw water and therefore it is well within the ordinary skill in the art to vary the concentration of calcium carbonate through routine experimentation. 
With respect to the stoichiometric ratio of calcium carbonate and carbon dioxide in the aqueous solution, again, it is well within the ordinary skill in the art to vary the rate of injection of both calcium carbonate and carbon dioxide to result in a desired stoichiometric ratio.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
With respect to the rate of injecting the aqueous solution, the examiner notes that Gaudinot does not specifically disclose the claimed rate of 0.1 to 1 g/L, however, the exact flow rate of injection would depend on the flow rate of feed water as well as the desired concentration in the feed water. It would have been obvious to one of ordinary 
With respect to the concentration of Ca2+ being greater in the remineralized water than the feed water, the examiner notes that it would have been obvious to one of ordinary skill in the art to provide a remineralized water stream having a desired Ca2+ concentration by varying the amount of calcium carbonate injected into the raw water stream. Adding a higher amount of calcium carbonate when preparing the aqueous solution will result in a higher amount of Ca2+ in the remineralized water and therefore it is well within the ordinary skill to vary the amount in the starting material depending on the desired properties of the final product.
Regarding claims 29-34, Gaudinot discloses that the remineralized water has a calcium carbonate concentration of 104.8 mg/L (col 5 lines 1-10), thus falling within the claimed range of 15 to 200 mg/L.
With respect to claims 33 and 34 and the concentration of the remineralized water being from 20 to 80 mg/L in claim 33 and from, 40 to 60 mg/L in claim 34, it would have been obvious to one of ordinary skill in the art to provide a remineralized water stream having a desired calcium carbonate concentration by varying the amount of calcium carbonate injected into the raw water stream. Adding a higher amount of calcium carbonate when preparing the aqueous solution will result in a higher amount of calcium carbonate in the remineralized water and therefore it is well within the ordinary skill to vary the amount in the starting material depending on the desired properties of the final product.
Regarding claim 35, Gaudinot discloses that lime is used; however, Gaudinot further discloses that other minerals containing sodium can be used to remineralize the water. Therefore, it would have been obvious to one of ordinary skill in the art to use sodium in addition to lime as both achieve the same result (col 1 lines 50-55).
Regarding claims 39-44, Gaudinot and Maree teach the process as described above with respect to claim 20, but fail to specifically disclose the claimed values for the remineralized water. However, as the prior art discloses the process as described above, it would have been obvious to one of ordinary skill in the art for the remineralized water of the prior art to have such values as the prior art teaches similar concentrations of calcium carbonate in the aqueous solution and the remineralized water. Further, such properties are dependent on the amount of calcium carbonate and carbon dioxide used in the process and it is well within the ordinary skill in the art to vary such concentrations.
Regarding claim 45, Gaudinot discloses that the feed water can be raw natural water.
Regarding claim 46, Gaudinot further discloses that the remineralized water can be blended with the feed water (see Figure 2). 
Regarding claim 47, Gaudinot discloses the process as described above, but fails to specifically teach a particle removal step. However, it would have been obvious to have a particle removal step in order to provide a clean stream for use in a desired application, such as human consumption. 
Regarding claims 48, 49, and 50, Gaudinot discloses measuring the pH and alkalinity of the remineralized water and maintaining the remineralized water at a 
Regarding claim 51, the remineralized water of Gaudinot can be used for irrigation or industrial process applications, or for human consumption (col 1 lines 10-15).
Regarding claim 52, the aqueous solution of the prior art comprises dissolved calcium carbonate similar as claimed and is therefore expected to be visibly clear.


Claims 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaudinot et al. (US Patent No. 7,374,694 B2; May 20, 2008; already made of record) and Maree (US Patent No. 6,863,819 B2; March 8, 2005) as applied to claim 20 above, and further in view of Lahav et al. (US 2010/0288700 A1; Nov. 18, 2010). 
Regarding claims 36-38, Gaudinot and Maree disclose the use of calcium carbonate to treat water, but fail to disclose the additional of magnesium to treat and obtain remineralized water. 
However, Gaudinot discloses that it is necessary to remineralize water when it is low in magnesium (col 1). Therefore, it would have been obvious to add magnesium to the aqueous solution in order to obtain a remineralized water that has a satisfactory concentration of magnesium.

As Gaudinot recognizes that a low magnesium concentration is not desired, it would have been obvious to add magnesium to the aqueous solution to treat and remineralize the water of Gaudinot as taught by Lahav. Doing so would yield a remineralized water having a desired concentration of magnesium.
With respect to the exact concentration of magnesium within the obtained remineralized water, it would have been obvious to one of ordinary skill in the art to vary the starting concentration to result in a remineralized water that is balanced with magnesium. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaudinot et al. (US Patent No. 7,374,694 B2; May 20, 2008; already made of record) and Maree (US Patent No. 6,863,819 B2; March 8, 2005) as applied to claim 20 above, and further in view of Johnson et al. (US 2011/0220584 A1; Sep. 15, 2011). 
Regarding claim 53, Gaudinot discloses that step (b) is prepared by preparing an aqueous suspension of calcium carbonate (i.e. lime) and introducing a carbon dioxide generating compound (Abstract, see Figures), but fails to disclose that the carbon dioxide is introduced into a turbulent region comprising a venturi throat.
Johnson discloses a method of removing impurities in water and further discloses using a venturi throat to aid in mixing components ([0022] and [0069]). 
It would have been obvious to one of ordinary skill in the art to introduce the carbon dioxide in Gaudinot using a venturi throat in order to ensure thorough mixing of components. This is merely using a known device to improve the method of Gaudinot by having a component that more thoroughly mixes.
With respect to the amount of carbon dioxide introduced, it would have been obvious to one of ordinary skill in the art to vary amount depending on the desired properties, such as pH, of the remineralized water stream. Adding more or less carbon dioxide will change the pH of the remineralized water stream, which is well within the ordinary skill in the art to vary through routine experimentation. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the instant case, there is nothing unexpected regarding changing the concentration of the carbon dioxide absent a showing otherwise. 

Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaudinot et al. (US Patent No. 7,374,694 B2; May 20, 2008; already made of record) and Maree (US Patent No. 6,863,819 B2; March 8, 2005) as applied to claim 20 above, and further in view of Gane et al. (EP 1982759 B1; Oct. 22, 2008). 
Regarding claim 54, Gaudinot in view of Maree discloses the method as described above, and Maree further teaches that the calcium carbonate is derived from limestone (col 3 lines 35-45).
Gaudinot further discloses measuring the pH and alkalinity of the remineralized water and maintaining the remineralized water at a desired value, such as a pH of 7.86 (col 5 lines 1-10), thus falling within the claimed ranges. Further, it would have been obvious to vary the injected concentration of calcium carbonate depending on the desired properties of the remineralized water.
The above cited prior art, however, fails to teach the calcium carbonate being treated or coated to become cationic or anionic
Gane discloses a surface treated calcium carbonate and its use in waste water treatment. Gane discloses that calcium carbonate is combined with an anionic compound, therefore being treated and/or coated with at least part of the anionic compound as they are combined together ([0001]-[0009]). Gane further teaches that such water treatment process having anionic compounds and calcium carbonate more efficiently removes impurities from the waste water ([0028]).

With respect to the precipitated calcium carbonate comprising one or more aragonitic, vateritic, and/or calcitic mineralogical crystal forms, the examiner notes that the “precipitated calcium carbonate” in an option component in claim 20 and therefore the precipitated calcium carbonate and its mineral forms are not required. There is no previous recitation in any claim that the calcium carbonate is precipitated carbonate. The prior art teaches ground carbonate and is therefore considered to meet the claim. 


Response to Arguments
Applicant’s arguments with respect to the “substitution” have been fully considered are were persuasive. However, rejection above remains as it would have been obvious to add calcium carbonate to the process of Gaudinot. Both Maree and Gaudinot are directed towards treating water and therefore adding calcium carbonate to the process of Gaudinot would further aid in treating the water of Gaudinot.
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, it is obvious to add calcium carbonate to the process of Gaudinot as it is known to be useful for treating water. 
For the reasons stated above, the 103 rejections are maintained. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Examiner, Art Unit 1791